      Case: 1:16-cv-00176-GHD-RP Doc #: 300 Filed: 11/16/18 1 of 3 PageID #: 2766



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

PAUL N. ROYAL as Administrator Ad Litem For the
Estate of RICKY JAVENTIA BALL, Deceased,                                     PLAINTIFF
and on behalf of All Wrongful Death Beneficiaries

vs.                                                   Docket No.: 1:16CV176-GHD-RP

CANYON BOYKIN, Individually and
in his Official Capacity as an Officer of the
Columbus Police Department;
TONY CARLETON, Individually and
in his Official Capacity as Chief of Police of
the Columbus Police Department;
CITY OF COLUMBUS, MISSISSIPPI                                                DEFENDANTS

             PLAINTIFF’S RESPONSE TO MOTION TO PRODUCE CERTAIN
               TRANSCRIPTS AND EXHIBITS TO ATTORNEY GENERAL

        COMES NOW the Plaintiff, by and through counsel of record and in response to the

Motion to Produce Certain Deposition Transcripts and Exhibits to the Attorney General’s Office

would respectfully state as follows:

        1.     On October 11, 2018, Plaintiff’s counsel, Andrew C. Clarke, received a subpoena

from the Attorney General’s Office requesting Plaintiff’s counsel file in the civil case.

        2.     Plaintiff has no objection to producing the same (excluding attorney materials) to

the Attorney General’s Office.

        3.     Plaintiff’s counsel is currently under competing obligations pertaining to the

documents and deposition transcripts in his possession: 1) the protective orders entered into in

this case pertaining to the documents; and 2) a subpoena from the Mississippi state court for

documents issued by the Attorney General’s Office.
    Case: 1:16-cv-00176-GHD-RP Doc #: 300 Filed: 11/16/18 2 of 3 PageID #: 2767



       4.     Therefore, Plaintiff joins Defendant’s Boykin’s Motion to Produce Certain

Transcripts (excluding Defendant Boykin’s deposition) and request that this Honorable Court

also rule that Plaintiff’s counsel can produce the documents subpoenaed by the Attorney

General’s Office and comply with the subpoena issued to him.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff moves this Honorable Court for an

Order allowing Plaintiff’s counsel to comply with the subpoena issued to Plaintiff’s counsel to

produce depositions and exhibits by the Attorney General’s Office.

                                            Respectfully submitted,


                                            By:    /s/ Andrew C. Clarke
                                            ANDREW C. CLARKE (TNBPR No. 15409)
                                            6250 Poplar Avenue, Second Floor
                                            Memphis, TN 38119
                                            (901) 590-0761 (Telephone)
                                            aclarke@accfirm.com
    Case: 1:16-cv-00176-GHD-RP Doc #: 300 Filed: 11/16/18 3 of 3 PageID #: 2768



                                CERTIFICATE OF SERVICE

       I, Andrew C. Clarke, do hereby certify that I have this date served the following with a
copy of the foregoing had been served to all counsel of record via email on this the 16th day of
Novemberr, 2018:

       Errick D. Simmons, Esq.
       P. O. Box 1854
       Greenville, Mississippi 38702
       edsimmons@simmonspllc.com
       Counsel for the Plaintiff

       Howard Manis, Esq.
       THE COCHRAN FIRM MEMPHIS
       One Commerce Square, Suite 1700
       Memphis, TN 38103
       dbanks@cochranfirm.com
       Counsel for Plaintiff (PHV Contingent)

       Katherine S. Kerby, Esq.
       KERBY LAW FIRM, LLC
       P. O. Box 551
       Columbus, Mississippi 39703
       ksearcyk@bellsouth.net
       Counsel for the City of Columbus and Chief Carleton

       Jeffery P. Reynolds, Esq.
       Jeffery P. Reynolds, P.A.
       P. O. Box 24597
       Jackson, Mississippi 39225
       jeff@jprpa.com
       Counsel for Officer Boykin

                                            _____S/ Andrew C. Clarke______________
                                            ANDREW C. CLARKE
